DETAILED ACTION
This office action is in response to RCE  filed on 05/18/2022.
Claims 1-24 are pending of which claims 1, 13, 17, and 21  are  independent claims.
This present application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 06/13/2019 is considered.
Allowable Subject Matter
Claims 1-24  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with performing scheduling using a single Downlink Control Information (DCI) that is used to schedule a PDSCH transmission from multiple base stations, and determining number of demodulation reference signal (DMRS) port groups for a physical downlink shared channel (PDSCH) transmission and demodulate the PDSCH transmission based on reception of the one or more DMRSs, where the received DMRS may be based on a Transmission Configuration Indication (TCI) configuration, wherein the TCI configuration includes a TCI state containing multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type; wherein the processing circuitry is to generate DCI to indicate the zero-power PT-RS, and performing a mapping between one or more phase tracking-reference signal (PT-RS) antenna ports and at least one DMRS port group, wherein the mapping is a one-to-one, an N-to-one, or a one-to-N mapping, where N is an integer larger than one.

Claims 1-12 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… determine, based on a Transmission Configuration Indication (TCI) configuration, a number of demodulation reference signal (DMRS) port groups for a physical downlink shared channel (PDSCH) transmission based on a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration, wherein the TCI configuration includes a TCI state containing multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one, and wherein the PDSCH transmission is scheduled by a single Downlink Control Information (DCI) that is used to schedule the PDSCH transmission from multiple base stations; receive one or more DMRSs via the number of DMRS port groups; and demodulate the PDSCH transmission based on reception of the one or more DMRSs” as specified in claim 1.  

Claims 13-16 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 13,    “…generate a Transmission Configuration Indication (TCI) state as an indication of a number of demodulation reference signal (DMRS) port groups, wherein the TCI state contains multiple quasi-co-location (QCL) types including a first QCL type and a second QCL type, and wherein a number of reference signals for the second QCL type is equal to a number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one; generate a plurality of demodulation reference signals (DMRSs) to be transmitted; generate demodulation reference signals to be transmitted on resource elements of a physical downlink shared channel (PDSCH) scheduled by a single Downlink Control Information (DCI) that is used to schedule the PDSCH from multiple TRPs; and interface circuitry, coupled with the processing circuitry, to cause transmission of the indication of the number of DMRS port groups and the DMRSs by antenna ports of a DMRS port group of the number of DMRS port groups, wherein the antenna ports of the DMRS port group are determined based on the number of reference signals associated with the first QCL type and the second QCL type” as specified in claim 13.  

Claims 17-20 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “… a transmission configuration indication (TCI) configuration for a physical downlink shared channel (PDSCH) transmission; determine a number of demodulation reference signal (DMRS) port groups based on a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration, wherein the TCI configuration includes a TCI state containing multiple quasi- co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one; determine a table based on the number of DMRS port groups; and determine a DMRS antenna port index based on the table and an indication in downlink control information (DCI), wherein the DCI is used to schedule the PDSCH transmission from multiple base stations” as specified in claim 17.  

Claims 21-24 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 21,    “… determining an association between one or more phase tracking reference signal (PT-RS) antenna ports (APs) and at least one demodulation reference signal (DMRS) port groups for a physical downlink shared channel (PDSCH) transmission scheduled by a single Downlink Control Information (DCI) that is used to schedule the PDSCH transmission from multiple base stations, wherein the DMRS port groups are determined based on a number of reference signals for a first quasi-co-location (QCL) type of a Transmission Configuration Indication (TCI) state including multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one; and means for receiving PT-RS and DMRS based on the association; and means for demodulating a physical downlink shared channel based on the received PT- RS and DMRS” as specified in claim 21.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Park (US Pub. No. 20190379431) discloses configuration of up to 3 bits indicator bits within a  DCI. However the disclosure of  Park taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  determine, based on a Transmission Configuration Indication (TCI) configuration, a number of demodulation reference signal (DMRS) port groups for a physical downlink shared channel (PDSCH) transmission based on a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration, wherein the TCI configuration includes a TCI state containing multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one, and wherein the PDSCH transmission is scheduled by a single Downlink Control Information (DCI) that is used to schedule the PDSCH transmission from multiple base stations; receive one or more DMRSs via the number of DMRS port groups; and demodulate the PDSCH transmission based on reception of the one or more DMRSs as claimed in claims 1, 13, 17, and 21   in combination with other limitations recited as specified in claims 1, 13, 17, and 21.   

Huang(US Pub. No. 20210235452) discloses TCI states and that the number of ports is the same as the number of TCI states and corresponds to the resource occupied by the target reference signal. However the disclosure of  Huang taken individually or in combination with generate a Transmission Configuration Indication (TCI) state as an indication of a number of demodulation reference signal (DMRS) port groups, wherein the TCI state contains multiple quasi-co-location (QCL) types including a first QCL type and a second QCL type, and wherein a number of reference signals for the second QCL type is equal to a number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one; generate a plurality of demodulation reference signals (DMRSs) to be transmitted; generate demodulation reference signals to be transmitted on resource elements of a physical downlink shared channel (PDSCH) scheduled by a single Downlink Control Information (DCI) that is used to schedule the PDSCH from multiple TRPs; and interface circuitry, coupled with the processing circuitry, to cause transmission of the indication of the number of DMRS port groups and the DMRSs by antenna ports of a DMRS port group of the number of DMRS port groups, wherein the antenna ports of the DMRS port group are determined based on the number of reference signals associated with the first QCL type and the second QCL type as claimed in claims 1, 13, 17, and 21  in combination with other limitations recited as specified in claims 1, 13, 17, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476